Citation Nr: 0401962	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to April 1969, 
including combat service in the Republic of Vietnam.

This matter comes to Board of Veterans' Appeal on appeal from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, in relevant part, denied the veteran's 
claims seeking entitlement to an increased rating in excess 
of 20 percent for residuals of shell fragment wound (SFW) of 
the right arm (hereinafter right arm disability), and 
entitlement to a TDIU rating.  In May 2002, the veteran filed 
a notice of disagreement (NOD) that specifically contested 
the denial of the claims for a right arm disability and for a 
TDIU rating.

By a separate rating decision dated in May 2002, the RO 
increased the rating for the right arm disability from 20 
percent to 30 percent disabling.  In that same month, the RO 
also furnished the veteran a statement of the case (SOC) that 
addressed the award of the 30 percent rating for the right 
arm disability and the denial of the TDIU rating.  See 
38 C.F.R. § 19.26 (2003).

In late May 2002, the veteran submitted a VA Form 9 (formal 
Substantive Appeal), wherein he checked the box documenting 
that he had read the SOC, and that he was only appealing the 
issue of entitlement to TDIU rating, and set forth his 
argument that he was unemployable due to all of his service-
connected disabilities.  See 38 C.F.R. § 20.202 (2003) ("If 
the [SOC] . . . addresses several issues, the Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all issues or must specifically identify the 
issues being appeal").  The issue concerning the right arm 
disability was not mentioned in the May 2002 VA Form 9.  
Further, the information of record does not reflect any 
subsequent submission by the appellant or his representative 
that may be construed as a timely filed substantive appeal 
with respect to the issue of an increased rating for the 
right arm disability.  See 38 U.S.C.A. § 7105 (West 2002).  
As such, given the particular circumstances in this case, the 
veteran's May 2002 VA Form 9 can be reasonably construed to 
express a clear intent to so limit his appeal to the issue of 
entitlement to a TDIU rating.  Hence, the issue of 
entitlement to an increased rating for the right arm 
disability is not a part of the current appeal.

To the extent that the veteran's representative has, in the 
December 2003 Appellant's Brief, raised a new claim for an 
increased rating in excess of 30 percent for the right arm 
disability, this claim is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the August 2001 VA examinations did 
not provide any opinions as to the effects of the veteran's 
service-connected disabilities on his ability to engage in 
substantially gainful employment.  In a March 2000 letter, a 
private physician opined that the veteran has continued 
residuals as a result of a motor vehicle accident (MVA)in 
August 1998 in which he sustained lumbar and cervical 
injuries, and as a result his ability to return to his prior 
occupation was zero at that time.  A January 2001 private 
medical report reveals that the veteran is involved in 
litigation and was placed on long-term disability in October 
2000 by his private physician.  There are no records relating 
to the long term disability, or to the litigation claims 
based upon disability, in the claims file, and these should 
be obtained by the RO.  In addition, in his May 2002 VA Form 
9, the veteran maintains that he is unemployable due to all 
of his service-connected disabilities.  The Board finds that 
clarification is needed as to whether the veteran's 
unemployability is due to the intervening MVA in August 1998, 
or primarily due to his service-connected disabilities.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d);; 38 C.F.R. § 3.159(c)(4).  The opinion 
must relate the effects of the veteran's service-connected 
disability(ies) to his ability to obtain or retain 
employment.  See Colayong v. West, 12 Vet. App. 524, 538-40 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  With respect to the issue of 
entitlement to a total disability 
rating based on individual 
unemployability due service-connected 
disabilities, the RO must review the 
claims files and ensure that all 
notification and development action 
specific to the claims, as required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is satisfied.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the veteran 
and ask that he identify the sources 
of all records pertaining to his 
placement on long-term disability and 
forced retirement in 2000.  The RO 
should obtain all records identified 
by the veteran, including medical 
records of long-term disability, and 
all claims, legal or otherwise, 
asserting disability resulting the 
August 1998 accident.

3.  The RO should schedule the veteran 
for a VA examination by a physician of 
appropriate expertise to determine the 
impact of the veteran's service-
connected disabilities (i.e., PTSD; 
residual of SFW of the right upper 
arm; injury to muscle group XV, 
residuals of SFW right thigh; scar, 
right upper arm, and scars, right 
groin and thigh) on his ability to 
work.  Send the claims folder the 
examiner for review.  Any necessary 
tests or studies should be conducted.  
The examiner should comment on the 
veteran's impairment due to the 
pathology associated with his service-
connected disabilities.  In addition 
to describing current manifestations 
of the service-connected disabilities, 
the examiner(s) should express an 
opinion concerning the effect of the 
service-connected disability(ies) on 
the veteran's ability to obtain and 
retain substantially gainful 
employment.  In forming and reporting 
an opinion as to the veteran's 
unemployability, the examiner(s) 
should take care to exclude the 
disabling effects of all non-service-
connected disabilities noted in the 
record.  The opinion should 
specifically state whether the 
service-connected disability(ies), 
taken alone, renders the veteran 
unemployable.

4.  The RO should then review all of 
the evidence and re-adjudicate the 
claim for a TDIU rating.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC),and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


